tcmemo_2007_174 united_states tax_court ronald z thompson petitioner v commissioner of internal revenue respondent docket no filed date anthony v diosdi for petitioner kaelyn romey for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure as well as a penalty under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to nearest dollar the issues for decision are whether petitioner is entitled to deduct the expense of flight school as an educational expense under sec_162 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference and the facts stipulated are so found at the time the petition was filed petitioner resided in castro valley california petitioner graduated from san jose state university with a bachelor of science degree in aviation operations petitioner is currently employed as an aeronautical engineer2 with planners collaborative inc planners a subcontractor which provided engineering and technical management services to support the national aeronautics and space administration’s nasa ames research center prior to his employment with planners from date through date petitioner was employed as an aeronautical engineer with teculan inc teculan a subcontractor which also provided engineering and technical management services to nasa the parties also referred to petitioner as a systems engineer petitioner’s duties for teculan required him to identify collect organize and document engineering requirements and drawings maintain configuration control processes to ensure traceability of baseline documentation test and evaluate aircraft flight systems software cockpit ergonomics and other related engineering modalities and perform engineering studies and provide technical assistance including problem solving and formulation of tradeoffs and recommendations while working at teculan on date petitioner began attending a commercial pilot training program offered by sierra academy of aeronautics sierra academy to pursue a commercial pilot’s certificate for both single-engine and multiengine airplanes commercial pilot certificates to receive a commercial pilot certificate for either single-engine or multiengine airplanes petitioner was required to complete three programs personal pilot’s certification pilot instrument rating and commercial pilot certificate petitioner completed these three programs and received his commercial pilot certificates on date the parties stipulated that petitioner was not required to attend flight school to meet the minimum education requirements necessary to qualify as an aeronautical engineer by his former employers or by any law or regulation petitioner was not reimbursed for the expenses paid to attend sierra academy in petitioner paid sierra academy dollar_figure for tuition and dollar_figure for required books equipment and uniforms he reported dollar_figure as educational expenses on his schedule a itemized_deductions for petitioner prepared hi sec_2002 federal_income_tax return using tax preparation software on date respondent mailed petitioner the notice_of_deficiency with respect to which denied petitioner’s deductions for educational expenses petitioner timely filed his petition on date opinion sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business generally expenditures made by an individual for education are deductible under sec_162 if the education maintains or improves skills required of the individual in his employment or other trade_or_business or meets the express requirements of the individual’s employer sec_1_162-5 income_tax regs however even if the general_rule is satisfied expenses for education are nondeductible if the education is part of a program of study which will lead to qualifying an individual for a new trade_or_business sec_1_162-5 income_tax regs an individual who through education improves his skills in an existing trade_or_business may also become qualified for a new trade_or_business educational expenses_incurred to qualify for a new trade_or_business are nondeductible even if the individual does not engage in the new activity see sec_1_162-5 example income_tax regs the mere capacity to engage in a new trade_or_business is sufficient to disqualify the expenses for the deduction 52_tc_1106 affd per curiam 443_f2d_29 9th cir see sec_1_162-5 income_tax regs the court agrees with petitioner’s contention that his training improved his aeronautical engineering skills by taking flight lessons petitioner likely improved his ability to evaluate cockpit ergonomics and design and troubleshoot future flight concepts the training also likely improved his skills in testing and evaluating aircraft flight systems software however the education undertaken by petitioner was a course of study that led to his receipt of commercial pilot certificates as a result this court must decide whether petitioner became qualified for new trade_or_business by attaining these certificates even though petitioner did not intend to work as a commercial pilot the commercial pilot certificates qualified him to be employed as a pilot-in-command of an aircraft for single and multiengine airplanes for compensation qualified him to serve as a second-in-command pilot for an airline and enabled petitioner to engage in a trade_or_business for which he was previously unqualified 78_tc_550 56_tc_1357 therefore this court finds that petitioner’s commercial pilot training was part of a program of study which qualified him for a new trade_or_business and the expenses paid in to attend the program are nondeductible under sec_162 see sec_1 b income_tax regs respondent contends petitioner is liable for a sec_6662 penalty because the underpayment_of_tax was attributable to negligence sec_6662 imposes a 20-percent accuracy- related penalty on the portion of any underpayment attributable to negligence sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs see roussel v commissioner tcmemo_1979_125 c f_r sec_61 a and b see c f_r sec dollar_figure because petitioner did not earn an airline transport pilot rating he would not be allowed to captain an airplane for an airline company on this entire record the court finds that petitioner made a reasonable attempt to comply with the internal revenue laws and exercised ordinary and reasonable care by obtaining software to aid him in the preparation of hi sec_2002 federal_income_tax return therefore the court is satisfied that the sec_6662 accuracy-related_penalty for negligence should not be imposed the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
